[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             OCT 19, 2006
                              No. 05-14837                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 02-80051-CR-DTKH

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

HAROLD JOHNSON,
a.k.a. Baldhead,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (October 19, 2006)

Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Harold Johnson appeals his 262-month sentence re-imposed after he pled
guilty to a drug conspiracy charge in violation of 21 U.S.C. §§ 841(a)(1), 846, and

was allowed to file an out-of-time appeal by the district court. He was originally

sentenced in 2003, prior to the Supreme Court’s decision in United States

v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 261 (2005), which rendered

the federal sentencing guidelines advisory. However, his counsel never appealed

his sentence and, in 2004, Johnson filed a pro se motion to vacate, correct, or set

aside a sentence pursuant to 28 U.S.C. § 2255, contending that his counsel was

ineffective for failing to file a requested direct appeal. In March 2005, after the

Booker decision, the district court granted Johnson’s § 2255 claim that his counsel

was ineffective for failing to file an appeal and vacated his original criminal

judgment in order for him to file an out-of-time direct appeal. The district court

also, in accordance with the procedure set forth in United States v. Phillips,

225 F.3d 1198 (11th Cir. 2000), resentenced Johnson to the same 262-month

sentence. At his resentencing hearing, Johnson requested that he be sentenced in

accordance with Booker, but the district court refused his request because it would

have been in violation of the procedure set forth in Phillips.

      In his belated direct appeal, Johnson makes three challenges to his sentence:

(1) the district court plainly erred under Booker, and this error affected his

substantial rights such that he is entitled to resentencing; (2) the district court erred



                                            2
in assessing him a two-level enhancement for possession of a firearm during the

commission of his offense, pursuant to U.S.S.G. § 2D1.1(b)(1); and (3) his

262-month sentence is unreasonable. The government concedes that the district

court plainly erred under Booker, but contends that Johnson’s reasonableness

argument is not yet ripe for review.

      First, upon review of the record, and upon consideration of the briefs of the

parties, we discern no reversible error as to the enhancement for possession of a

firearm during the commission of his offense. One of Johnson’s co-conspirators

obtained the firearm from a residence located on 21st Street after he had asked

Johnson for a firearm and been directed to go there by him. Thus, the district court

did not clearly err by finding that Johnson jointly supplied the firearm with another

resident of the 21st Street residence and aided and abetted in supplying the firearm

to his co-conspirator. See United States v. Crawford, 906 F.2d 1531, 1536 (11th

Cir. 1990) (recognizing that “there may be joint possession of a firearm”). Even

though Johnson did not actually hand the firearm to his co-conspirator, he clearly

aided in supplying it to him based on his phone conversation with the co-

conspirator and the co-conspirator’s subsequent retrieval of the gun as instructed.

Moreover, Johnson had conducted numerous drug transactions with his co-

conspirator from this residence so was thus clearly associated with the residence



                                          3
even if he was not actually there when his co-conspirator retrieved the firearm

from the table. Furthermore, the conduct was relevant to the drug conspiracy

because the gun was obtained as part of clearing the drugs out of another residence

after an attempted home invasion. Since the district court did not clearly err in

applying the firearm enhancement, we affirm as to this issue.1

       Once the guidelines have been calculated correctly, however, the district

court “may impose a more severe or more lenient sentence” that we review for

reasonableness. United States v. Crawford, 407 F.3d 1174, 1178-79 (11th Cir.

2005). As the Government concedes, the district court in this case plainly erred by

imposing the guideline sentence as mandatory, rather than advisory. Thus, we

we vacate his sentence and remand to the district court for resentencing in

compliance with Booker.

       We agree with the Government that Johnson’s claim of an unreasonable

sentence is not ripe for review. After Booker, we review sentences for

reasonableness, but Johnson has not yet been sentenced in compliance with Booker

so any evaluation of the reasonableness of his current sentence would be

speculation about what the district court might do on resentencing. Thus, we



       1
          We note that, even if the district court had erroneously applied the firearm enhancement
to Johnson, it would not impact his guideline range because his base offense level was driven by his
status as a career offender, a status that Johnson did not contest, and in fact, conceded.

                                                 4
dismiss his appeal in this regard.

      VACATED AND REMANDED IN PART, AFFIRMED IN PART, AND

DISMISSED IN PART.




                                     5